Citation Nr: 1818428	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  11-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent prior to August 20, 2015 and in excess of 30 percent from August 20, 2015 for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to December 1963, and from February 1965 to December 1969, with subsequent service in the National Guard.

These matters comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision (PTSD) issued by the Department of Veterans Affairs (VA) Regional Office (RO) Muskogee, Oklahoma.  

The Veteran testified at a videoconference hearing before the undersigned in August 2013. 

The Board remanded this issue to the agency of original jurisdiction (AOJ) for additional development in September 2014 and May 2017.  The Board finds that there has been substantial compliance with the Board's Remands.  Stegall v. West, 11 Vet. App. 268 (1998)

In December 2015, May 2016, and December 2017, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304  (2017).


FINDING OF FACT

For the entire period of the appeal, the service-connected PTSD is shown to be manifested by a disability picture that more nearly approximated that of occupational and social impairment resulting in reduced reliability and productivity and difficulty in establishing effective work and social relationships with symptoms of anxiety, suspiciousness, chronic sleep impairment, and disturbances of mood and motivation, and does not more closely approximate the criteria for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or an inability to establish and maintain effective relationships or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of doubt, the criteria for a 50 percent rating for PTSD from August 20, 2015 have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  For the entire period of the appeal, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in January 2010, February 2010, and April 2010.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  The Veteran and his representative have not identified any deficiency in VA's notice or assistance duties.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




2.  Disability Rating: Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when a Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-IV is applicable to this case.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2017).

3.  Higher Initial Disability Rating for PTSD 

By way of history, an August 2010 rating decision granted service connection for PTSD and a 10 percent rating was assigned from January 7, 2010.  The Veteran expressed disagreement with the disability rating.  In August 2015, the RO assigned a 50 percent rating to the PTSD from January 7, 2010 and assigned a 30 percent rating from August 20, 2015. 

Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As such, the assignment of the 50 percent rating from January 7, 2010 to August 19, 2015 and the assignment of the 30 percent rating from August 20, 2015 is a staged rating and not a reduction for VA purposes.

The Board finds that the weight of the competent and credible evidence shows that a disability evaluation in excess of a 50 percent from January 7, 2010 to August 19, 2015 is not warranted for the PTSD.  

The Board finds that prior to August 20, 2015, the Veteran's PTSD was manifested by occupational and social impairment with symptoms of anxiety, suspiciousness, chronic sleep impairment, and disturbances of mood and motivation.  See the March 2010 VA examination report.  At the VA examination, the Veteran reported having symptoms of hypervigilance, recurrent recollections, irritability, avoidance, and isolation.  He reported that the symptoms were constant and affected his total daily functioning and this resulted in difficulty sleeping, hypervigilance, and avoidance.  He reported that he had trouble sleeping for 41 years.  He was not receiving treatment for the PTSD.  The Board finds that this level of occupational and social impairment more closely approximates the criteria for a 50 percent rating under Diagnostic Code 9411 when considering all of the symptoms due to the PTSD including the disturbances of mood and motivation.  

The Board finds that the weight of the evidence is against the assignment of a 70 percent rating for the service-connected PTSD from January 7, 2010 to August 19, 2015 as it is not shown that the Veteran's PTSD caused deficiencies in most areas of work, school, family relations, judgment, thinking, or mood.  

The March 2010 VA psychiatric examination report indicates that the Veteran had a disturbance of mood and motivation.  However, the service-connected PTSD was not productive of deficiencies in most areas.  The March 2010 VA examiner specifically stated that the Veteran's PTSD causes mild social impairment with occasional decrease in work efficiently although he was generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The VA examination report indicates that the Veteran was married for 37 years and he stated that his relationship with his spouse and child was good.  He worked as a highway patrol trooper for 30 years and retired a year earlier; he retired based on eligibility.  The VA examiner indicated that the Veteran did not have difficulty understanding commands.  Communication and speech was within normal limits.  Concentration was within normal limits.  Thought processes were appropriate and he did not have slowness of thought and judgement was not impaired.  Memory was within normal limits.  The VA examiner assigned a GAF score of 69 to the PTSD and this is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See the DSM-IV.  

As noted, the evidence shows that the Veteran had mild social impairment.  He was married for over 37 years and he described his relationship with his spouse and child as good.  The evidence shows that the PTSD caused occasional decrease in work efficiency.  The Board finds that this does not show a deficiency in work as the Veteran was employed as a highway patrol trooper for 30 years after service.  There is evidence of a deficiency in mood since the Veteran has been noted to have disturbances of mood and motivation.  However, the weight of the evidence does not show a deficiency in judgment or thinking.  This probative medical evidence weighs against the claim for a higher initial rating in excess of 50 percent from January 7, 2010 to August 19, 2015.  The Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation. 

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  

There is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation from January 7, 2010 to August 19, 2015.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  The competent and credible evidence shows that for this time period, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. The Board finds that the record demonstrates that the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411. 

In conclusion, the Board finds that prior to August 20, 2015, the Veteran's service-connected PTSD does not more closely approximate the criteria supporting a 70 or 100 percent rating.  The preponderance of the evidence weighs against the claim for a disability rating in excess of 50 percent from January 7, 2010 to August 19, 2015 for PTSD, and the claim is denied.

The Board finds that the medical evidence establishes that it is as likely as not that from August 20, 2015, the service-connected PTSD meets the criteria for a 50 percent rating.  The Board finds that from August 20, 2015, the Veteran's PTSD is manifested by occupational and social impairment with symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of mood and motivation.  See the August 20, 2015 VA examination report.  The July 2017 VA addendum report indicates that the GAF score for the PTSD was 65, which the VA examiner stated was between moderate and mild impairment in occupational and social functioning.  The Veteran was not receiving treatment for the PTSD.  The Board finds that this level of occupational and social impairment more closely approximates the criteria for a 50 percent rating under Diagnostic Code 9411 when considering all of the symptoms due to the PTSD including the disturbances of mood and motivation.  The Board finds that the level of impairment due to the PTSD did not improve and a 50 percent rating under Diagnostic Code 9411 from August 20, 2015 is warranted.  The claim for a higher initial rating is granted to that extent.  

For the period of the appeal from August 20, 2015, the Board finds that the preponderance of the evidence weighs against the claim for a disability rating in excess of 50 percent for PTSD and the Veteran's PTSD did not more closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or with total occupational and social impairment.  

There is evidence of a deficiency in mood since the Veteran has been noted to have disturbances of mood and motivation.  See the August 20, 2015 VA psychiatric examination report and the July 2017 addendum.  However, the service-connected PTSD was not productive of deficiencies in most areas.  The August 2015 VA examiner, who also rendered the July 2017 addendum, specifically stated that the Veteran's PTSD causes mild to moderate social and occupational impairment and occasional decease in work efficiency.  The evidence shows that the Veteran was in a martial relationship and he reported a stable relationship with his wife.  The weight of the evidence does not show a deficiency in judgment or thinking.  The weight of the evidence does not show a deficiency in work.  As noted, the evidence shows that the Veteran has had a long work history after service; the record shows that the Veteran worked for highway patrol from 1979 to 2009 and he currently co-owned a storage company since 2005.  He also currently taught firefighting and haz-mat classes.  This probative medical evidence weighs against the claim for a higher rating in excess of 50 percent from August 20, 2015 for the PTSD. 

Again, the Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan; supra.  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation from August 20, 2015.   

There is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  The competent and credible evidence shows that for the entire period of the appeal, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  

In conclusion, the Board finds that from August 20, 2015, the Veteran's service-connected PTSD more closely approximates the criteria for a 50 percent and no higher.  The claim for an initial higher rating is granted to that extent. 


ORDER

Entitlement to a 50 percent initial disability rating for PTSD from August 20, 2015 is granted.  

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied for the entire period of the appeal.  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


